DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin (US 2014/0032829) in view of Parks et al. (US 5,469,559).
In regards to claims 1 and 20, Solihin teaches a method for manufacturing an integrated circuit, comprising:
fabricating a cache having memory components that store data with addresses (“The multicore chip 102 may also include a first cache memory 106A, a second cache memory 106B, and a third processor core 104C. The cache memories 106A-106C may be, at times, referred to collectively or generically as cache memories 106.”, paragraph 0024; It is inherent that in order for multicore chip 102 to exist it must be fabricated.); 
fabricating a controller and that provides directives to the cache (“Each of the cache memories 106 may be associated with one or more of the processor cores 104.”, paragraph 0024); and
fabricating a refresh circuit (directory controller 118, figure 2) that is configured to:
interpret the directives to generate interpretation data based on determining one or more particular addresses of the addresses that reference cache instances where retaining data is deemed unnecessary (“The directory controller 118 may be configured to update the enabled/disabled list 216 as refresh is enabled and/or disabled for various directory entries, for example, if a state of one the directory entries changes.”, paragraph 0054).
Solihin fails to teach that the refresh circuit is configured to: 
employ the interpretation data to skip a need for refreshing the one or more particular addresses pointing to the memory components in the cache that no longer need refreshing.
Parks teaches that the refresh circuit is configured to: 
employ the interpretation data to skip a need for refreshing the one or more particular addresses pointing to the memory components in the cache that no longer need refreshing (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data”, abstract)
“thereby conserving energy required to refresh the entire DRAM” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Solihin with Parks such that the refresh circuit is configured to: 
employ the interpretation data to skip a need for refreshing the one or more particular addresses pointing to the memory components in the cache that no longer need refreshing
“thereby conserving energy required to refresh the entire DRAM” (id.).
In regards to claim 12, Solihin teaches an integrated circuit, comprising:
a cache having dynamic random access memory (DRAM) components that store data with multiple addresses (“The multicore chip 102 may also include a first cache memory 106A, a second cache memory 106B, and a third processor core 104C. The cache memories 106A-106C may be, at times, referred to collectively or generically as cache memories 106.”, paragraph 0024; “Some multicore chips, for example, may have level two (L2) caches implemented using DRAM structure instead of SRAM structure.”, paragraph 0020); 
a processor that communicates with the cache to send directives to the cache (“Each of the cache memories 106 may be associated with one or more of the processor cores 104.”, paragraph 0024); and
a self refresh circuit (directory controller 118, figure 2) that: 
intercepts the directives from the processor (“The directory controller 118 may be configured to handle changes between the states in accordance with a cache coherence protocol.”, paragraph 0031); 
determines one or more particular addresses of the multiple addresses that reference cache instances where retaining data is deemed unnecessary (“The directory controller 118 may be configured to update the enabled/disabled list 216 as refresh is enabled and/or disabled for various directory entries, for example, if a state of one the directory entries changes.”, paragraph 0054); and
interprets the intercepted directives to generate interpretation data based on determining the one or more particular addresses of the multiple addresses that reference the cache instances where retaining data is deemed unnecessary (“The directory controller 118 may be configured to update the enabled/disabled list 216 as refresh is enabled and/or disabled for various directory entries, for example, if a state of one the directory entries changes.”, paragraph 0054).
Solihin fails to teaches that the self refresh circuit: 
uses the interpretation data to save power by escaping a need for retaining data for the one or more particular addresses of the multiple addresses that point to the DRAM components in the cache that no longer need to retain data.
Parks teaches that the self refresh circuit: 
uses the interpretation data to save power by escaping a need for retaining data for the one or more particular addresses of the multiple addresses that point to the DRAM components in the cache that no longer need to retain data (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data”, abstract)
“thereby conserving energy required to refresh the entire DRAM” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Solihin with Parks such that the self refresh circuit: 
uses the interpretation data to save power by escaping a need for retaining data for the one or more particular addresses of the multiple addresses that point to the DRAM components in the cache that no longer need to retain data 
“thereby conserving energy required to refresh the entire DRAM” (id.).
In regards to claims 2 and 13, Solihin further teaches that the cache comprises a dynamic random access memory (DRAM) array, and wherein the memory components comprise DRAM components that are arranged in a structural form to define the DRAM array (“Some multicore chips, for example, may have level two (L2) caches implemented using DRAM structure instead of SRAM structure.”, paragraph 0020).
In regards to claim 5, Parks further teaches that the commands or instructions comprise a memory unmap command or instruction that is associated with a 
In regards to claim 15, Parks further teaches that the directives comprise a cache invalidation command or instruction that is used as a memory unmap command or instruction that is related to a deallocation operation or a trim operation (“In the illustrated embodiment, a region descriptor will be a 1 if the corresponding row contains valid data and must be refreshed and a 0 if the corresponding row does not contain valid data and need not be refreshed. The region descriptors are set to the appropriate value (i.e., 0 or 1) by a unique set of logic instructions executed by the CPU 14, which logic instructions are inserted in the memory allocation and deallocation routines of the operating system of the computer 10, which is stored in the ROM 17.”, Col. 4, lines 52-61).
In regards to claim 7, Solihin further teaches that the refresh circuit intercepts the directives from the controller (“The directory controller 118 may be configured to handle changes between the states in accordance with a cache coherence protocol.”, paragraph 0031).  Parks further teaches that the refresh circuit conserves energy by employing the interpretation information to skip the need for refreshing the one or more particular addresses pointing to the memory components in the cache that no longer 
In regards to claim 8, Parks further teaches a bit vector circuit that interfaces with the refresh circuit and assists with determining the one or more particular addresses of the multiple addresses that no longer need refreshing (“The SRAM 208 comprises a one-dimensional bit map of the DRAM subsystem 20, wherein each bit of the SRAM 208 corresponds to a row of the DRAM 20. Each bit of the SRAM 208 operates as a ‘region descriptor’ for inhibiting or enabling refresh of the corresponding row of the DRAM 20, depending on whether the row contains valid dam”, Col. 4, lines 46-52).
In regards to claim 9, Parks further teaches that determining the one or more particular addresses that no longer need refreshing refers to determining one or more instances where retaining data is deemed unnecessary (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data”, abstract).
In regards to claim 10, Solihin further teaches that the refresh circuit monitors and tracks the directives received from the first and second controllers to assist with determining the one or more particular addresses of the multiple addresses that no longer need refreshing (“The directory controller 118 may be configured to update the enabled/disabled list 216 as refresh is enabled and/or disabled for various directory entries, for example, if a state of one the directory entries changes.”, paragraph 0054).
In regards to claim 11, Parks further teaches that employing the interpretation information to skip the need for refreshing the one or more particular addresses comprises utilizing the interpretation information to save power by escaping the need for refreshing the one or more particular addresses (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data, thereby conserving energy required to refresh the entire DRAM.”, abstract).
In regards to claim 17, Parks further teaches a bit vector circuit that interfaces with the self refresh circuit and assists with determining the one or more particular addresses of the multiple addresses that reference the cache instances where retaining data is deemed unnecessary (“The SRAM 208 comprises a one-dimensional bit map of the DRAM subsystem 20, wherein each bit of the SRAM 208 corresponds to a row of the DRAM 20. Each bit of the SRAM 208 operates as a ‘region descriptor’ for inhibiting or enabling refresh of the corresponding row of the DRAM 20, depending on whether the row contains valid dam”, Col. 4, lines 46-52).
In regards to claim 18, Solihin further teaches the self refresh circuit monitors and tracks the directives intercepted from the processor to assist with determining the one or more particular addresses of the multiple addresses that reference the cache instances where retaining data is deemed unnecessary (“The directory controller 118 may be configured to update the enabled/disabled list 216 as refresh is enabled and/or disabled for various directory entries, for example, if a state of one the directory entries changes.”, paragraph 0054).
In regards to claim 19, Parks further teaches that using the interpretation data to save power by escaping a need for retaining data for the one or more particular addresses comprises employing the interpretation data to conserve energy by skipping the need for refreshing the one or more particular addresses (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data, thereby conserving energy required to refresh the entire DRAM.”, abstract).

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin (US 2014/0032829) in view of Parks et al. (US 5,469,559) and Boroumand et al. (“LazyPIM: An Efficient Cache Coherence Mechanism for Processing-in-Memory”).
In regards to claim 4, Solihin further teaches that the controller refers to a first controller, and
the directives from the first controller comprise a cache invalidation command or instruction (“For example, a first cache memory may request a state change to a block (e.g., from a shared state to an exclusive or modified state) in order for a processor core to write to the block. In response to the request, the directory controller 118 may send invalidation requests to other cache memories that share the block and update the state of the block in the directory 120 from the shared state to an exclusive or modified state.”, paragraph 0031).
Solihin in view of Parks fails to teach that the integrated circuit comprises a second controller that receives commands or instructions from off-chip memory, and
the commands or instructions from the off-chip memory comprise a memory invalidation command or instruction.
Boroumand teaches that the integrated circuit comprises a second controller that receives commands or instructions from off-chip memory (“In LazyPIM, when the kernel finishes executing, both the PIMReadSet and PIMWriteSet are sent back to the processor.”, section 4.2.3, paragraph 1; “Any addresses (including false positives) in the PIMWriteSet are invalidated from the processor cache.”, section 4.2.3, paragraph 2; “the processor dispatches parts of the application (which we refer to as PIM kernels) for execution at compute units (PIM cores) within DRAM”, section 1, paragraph 1), and
the commands or instructions from the off-chip memory comprise a memory invalidation command or instruction (“In LazyPIM, when the kernel finishes executing, both the PIMReadSet and PIMWriteSet are sent back to the processor.”, section 4.2.3, paragraph 1; “Any addresses (including false positives) in the PIMWriteSet are invalidated from the processor cache.”, section 4.2.3, paragraph 2)
in order “[t]o exploit the high internal bandwidth” (section 1, paragraph 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Solihin with Parks and Boroumand such that the integrated circuit comprises a second controller that receives commands or instructions from off-chip memory, and
the commands or instructions from the off-chip memory comprise a memory invalidation command or instruction
in order “[t]o exploit the high internal bandwidth” (id
In regards to claim 6, Solihin further teaches that the first controller and the second controller comprise a processor, a central processing unit (CPU), a graphics processing unit (GPU), or a memory controller, and wherein the first controller is different from the second controller (“Each of the cache memories 106 may be associated with one or more of the processor cores 104.”, paragraph 0024).
In regards to claim 16, Solihin further teaches that the processor comprise a central processing unit (CPU), a graphics processing unit (GPU), or a memory controller (“Each of the cache memories 106 may be associated with one or more of the processor cores 104.”, paragraph 0024), and 
the processor is different from the controller (“Each of the cache memories 106 may be associated with one or more of the processor cores 104.”, paragraph 0024).
Solihin in view of Parks fails to teach that the integrated circuit further comprises a controller that receives commands or instructions from off-chip memory.  Boroumand teaches that the integrated circuit further comprises a controller that receives commands or instructions from off-chip memory (“In LazyPIM, when the kernel finishes executing, both the PIMReadSet and PIMWriteSet are sent back to the processor.”, section 4.2.3, paragraph 1; “Any addresses (including false positives) in the PIMWriteSet are invalidated from the processor cache.”, section 4.2.3, paragraph 2; “the processor dispatches parts of the application (which we refer to as PIM kernels) for execution at compute units (PIM cores) within DRAM”, section 1, paragraph 1) in order “[t]o exploit the high internal bandwidth” (section 1, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Solihin with Parks and Boroumand such that the integrated circuit id.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Solihin (US 2014/0032829) in view of Parks et al. (US 5,469,559) and Stallings (Computer Organization and Architecture: Designing for Performance).
In regards to claim 21, Solihin further teaches that the cache comprises a plurality of cache lines (See the vertical ellipses in the cache memories of figure 1).  Parks further teaches that the refresh circuit is configured to check the validity of a cache line to determine whether to skip refreshing the respective cache line (“A memory controller of the present invention includes a RAM device for storing a plurality of region descriptors used to inhibit the refresh of address ranges of the DRAM that do not contain valid data”, abstract).  Solihin in view of Parks fails to teach checking a bit vector of a respective cache line to determine the validity of a cache line.  Stallings teaches checking a bit vector of a respective cache line to determine the validity of a cache line ("For MESI, the data cache includes two status bits per tag, so that each line can be in one of four states: ... • Invalid: The line in the cache does not contain valid data.", pages 642-643). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Solihin with Parks and Stallings to include checking a bit vector of a respective cache line to determine the validity of a cache line in order to minimally encode the MESI status.

Response to Arguments

Applicant's arguments filed 27 February 2021 have been fully considered but they are not persuasive. The Examiner recognizes that Parks does not disclose that the DRAM subsystem 20 is cache memory.  However, Solihin does teach L2 caches implemented using DRAM structure (paragraph 0020).  The Examiner envisions a combination of Solihin and Parks where Solihin’s DRAM L2 caches include Parks’ memory controller 12.  Such a combination would not make the invention unsatisfactory for its intended purpose.  The combination would still conserve energy in a multicore chip via selective refresh of memory directory entries, which the Examiner interprets as the intended purpose of Solihin.  The combination would simply also conserve energy required to refresh the DRAM L2 cache.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.